Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10 of applicant arguments/remarks, filed 06/28/2022, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 

Applicant’s arguments, see page 10 of applicant arguments/remarks, filed 06/28/2022, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant’s arguments, see page 10-12 of applicant arguments/remarks, filed 06/28/2022, with respect to the previous prior art rejections have been fully considered and are persuasive.  The previous prior art rejections have been withdrawn. Please see below for further details.

Allowable Subject Matter

Claims 1-2, 5, 10-13, 18, 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 13, the closest prior art is considered Hetherington (US 2012/0112748), Yamamoto (US 2009/0121718), and Yamamoto (US 2008/0111548. Herein referred to as ‘548.). ‘548 further teaches “the wire of the antenna coil 50 extends outward from the connecting point of the capacitors 40 and 41, and the end portions of the antenna coil are open. The length of the antenna coil extending outward from the connection point of the capacitors 40 and 41 and the antenna coil 50 is featured by a fourth or integral multiple of the wavelength of electromagnetic wave in the used resonance frequency” [See Fig. 10]. However, this is not the same as the limitation “wherein the first matching branch, the first matching capacitor, and the coil trace inductor collectively create a first quarter wavelength transmission line at the first frequency that translates parasitic resistance of the coil to the first predetermined impedance at an output of the first quarter wavelength transmission line, and wherein the first and second predetermined impedances are different”. This limitation and the rest of the limitations of independent claims 1 and 13 overcome all relevant prior art. Therefore, claims 1 and 13 are above the prior art and considered allowable.
Claims 2, 5, 10-12, 21-29 are considered allowable for depending on either claims 1 or 13.

Regarding claim 18, the closest prior art is considered Heatherington, Yamamoto, and ‘548. Heatherington and Yamamoto are silent in teaching a quarter wavelength transmission line. ‘548 further teaches “the wire of the antenna coil 50 extends outward from the connecting point of the capacitors 40 and 41, and the end portions of the antenna coil are open. The length of the antenna coil extending outward from the connection point of the capacitors 40 and 41 and the antenna coil 50 is featured by a fourth or integral multiple of the wavelength of electromagnetic wave in the used resonance frequency” [See Fig. 10]. However, this is not the same as the claim limitation “wherein the first matching point is across a first matching capacitor of the one or more matching capacitors, wherein the first matching branch, the first matching capacitor, and the coil trace inductor collectively create a first quarter wavelength transmission line at the first frequency that translates parasitic resistance of the coil to the first predetermined impedance at an output of the first quarter wavelength transmission line, and wherein the first and second predetermined impedances are different.” 
Therefore, claim 18 is above the prior art. Claims 30-32 are considered allowable for depending on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896